Citation Nr: 0803169	
Decision Date: 01/29/08    Archive Date: 02/08/08	

DOCKET NO.  06-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  (The veteran's claims file was transferred to a 
special processing unit at the RO in Cleveland, Ohio, in 
order to expedite the adjudication of the claim, and the 
veteran's claims file was subsequently returned to the RO in 
Portland, Oregon.)  The veteran, who had active service from 
August 1965 to April 1968 appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

The Board observes that when the veteran filed the claim 
currently on appeal in January 2003 that in addition to the 
claims on appeal, he requested to reopen a previously denied 
claim for anxiety.  However, this matter is not currently 
before the Board and has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a skin 
disorder and whether new and material evidence has been 
submitted to reopen a claim for service connection for right 
ear hearing loss will be addressed in the REMAND portion of 
the decision below.  



FINDINGS OF FACT

1.  An unappealed March 1993 decision denied service 
connection for post-traumatic stress disorder.  

2.  The evidence associated with the claims file subsequent 
to the March 1993 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  The March 1993 decision, which denied service connection 
for post-traumatic stress disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.2203 (2007).  

2.  The evidence received after the RO's March 1993 decision 
is new and material, and the claim for service connection for 
post-traumatic stress disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for PTSD was 
previously considered and denied by the RO in a decision 
dated in March 1993.  The veteran was notified of that 
decision and of his appellate rights, but did not appeal that 
decision.  That decision now represents a final decision.  
However, in denying the veteran's claim for service 
connection currently on appeal, the RO did not address the 
effect of that prior decision on the veteran's current 
appeal, and more specifically did not address whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  The Board is required to address that matter 
before addressing the merits of the veteran's claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And while 
such an action by the Board could potentially prejudice the 
veteran since the Board is addressing a matter not addressed 
by the RO, as will be more fully explained below, the Board 
has determined in this decision that new and material 
evidence has been submitted to reopen the previously denied 
claim, the Board finds that no prejudice can arise in this 
aspect of the adjudication of the veteran's claim.

Furthermore, before addressing the veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  While the RO did provide notice to the veteran in 
connection with a claim being decided as an original claim on 
the merits, it is not clear whether this notice satisfies the 
VA's duty to notify obligation.  In any event, since the 
claim before the Board involves a determination whether new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for PTSD, the 
United States Court of Appeals for Veterans Claims (Court) 
has specified that a more detailed notice is required in such 
situations.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That more detailed notice was not provided to the veteran in 
this case, because as indicated above, the RO did not 
determine whether new and material evidence had been 
submitted to reopen the previously denied claim.  However, in 
view of the favorable decision by the Board with respect to 
whether new and material evidence has been submitted, the 
veteran is not prejudiced by the failure to provide him that 
more detailed notice.  Furthermore, at this point in the 
appellate process, no further assistance need be provided to 
the veteran since, as indicated above, the Board has found 
that the veteran has submitted new and material evidence to 
reopen the previously denied claim.  Therefore, the Board 
will proceed with the adjudication of the veteran's appeal.

When the veteran's claim for service connection for PTSD was 
previously considered and denied, in March 1993, the RO did 
so on the basis that the veteran had not provided evidence 
previously requested, specifically a PTSD questionnaire.  
After being notified of that decision and of his appellate 
rights, the veteran did not thereafter submit the requested 
PTSD questionnaire and did not initiate an appeal of that 
decision.  As such, the March 1993 decision represents a 
final decision.

The veteran subsequently requested that his claim for service 
connection for a psychiatric disorder be reopened, and 
included with this claim a request for consideration of 
service connection for post-traumatic stress disorder (PTSD).  
As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the March 1993 rating decision consists of statements and 
testimony from the veteran, lay statements and additional 
medical evidence.  Most of this evidence is new, in that it 
was not previously physically of record.  Furthermore, much 
of this additional evidence addresses information requested 
in the PTSD questionnaire, and indeed, the veteran did return 
the PTSD questionnaire dated in January 2003.  The Board now 
finds that the evidence associated with the claims file in 
connection with the veteran's request to reopen his 
previously denied claim that addresses the stressful 
incidents he reports he was exposed to while serving in 
Vietnam are both new and material and sufficient to reopen 
the previously denied claim.  

In this regard, statements and testimony from the veteran 
have related that he came under sniper fire while serving in 
Vietnam.  This statement is not inconsistent with a statement 
submitted by an individual who was reportedly a service 
comrade of the veteran's in his unit during his service in 
Vietnam.  Since what was missing at the time of the previous 
denial was information concerning the stressful incidents the 
veteran reports he was exposed to during Vietnam and that 
information is now of record, the Board finds that new and 
material evidence has been submitted to reopen the previously 
denied claim.

While the RO has discounted this evidence based on the fact 
that information received in September 2004 from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
could not confirm that the veteran's unit in Qui Nhon came 
under attack, although did verify that one round of mortar 
had landed on one occasion and that a storage facility had 
been attacked on another date at that base.  However, the 
Board finds that this analysis to be premature since the 
first analysis required is a determination of whether new and 
material evidence has been submitted by the veteran to reopen 
the previously denied claim.  Having found that new and 
material evidence had been submitted to reopen the previously 
denied claim, the Board finds that to this extent, the 
veteran's appeal may be granted.  However, as will be 
explained in greater detail below, the Board believes that 
additional development is necessary prior to a final 
adjudication of the veteran's claim on the merits and must be 
returned to the RO for completion of that additional 
development.



ORDER

New and material evidence having been submitted, the claim 
for service connection for post-traumatic stress disorder is 
reopened, and to this extent only, the appeal is granted.

REMAND

A preliminary review of the record with respect to the 
veteran's other claims on appeal, as well as his claim for 
service connection for PTSD discloses that the veteran does 
not appear to have been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.59 
(b), as well as the Court's guidance in Kent in connection 
with his claim to reopen his previously denied claim for 
service connection for right ear hearing loss.

In this regard, the May 2003 letter provided to the veteran 
which purports to satisfy this notification obligation 
appears to be insufficient.  For example, at no point in the 
letter is the veteran informed of the evidence necessary to 
substantiate his claims for service connection, including 
presumptive service connection for a disorder associated with 
Agent Orange exposure.  In addition, with respect to the 
claim for service connection for right ear hearing loss, the 
May 2003 notice is insufficient to comport with the guidance 
set forth in the Kent case.  In that case the Court held, in 
part, that the VA's duty to notify a claimant seeking to 
reopen a claim previously denied includes advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and that the VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the 
benefits sought by the claimant.  It was further held that 
the VA must, in the context of the claim to reopen, look at 
the basis of the denial in the prior decision and to provide 
a notice letter to the veteran that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found to 
be insufficient in the previous denial.  Since the 
notification letter to the veteran provided in connection 
with his claim to reopen the previously denied claim for 
service connection for right ear hearing loss does not comply 
with the Kent ruling, and the Court has strictly construed 
the notice requirements, appropriate notice consistent with 
the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) is required prior to further appellate review.

From an evidentiary standpoint, in December 2007 the 
veteran's representative forwarded additional evidence on 
behalf of the veteran in support of his claims.  However, 
this evidence was not accompanied by a waiver of RO 
consideration of this evidence as an initial matter, as was 
the evidence the veteran submitted in September 2007.  Since 
the veteran has a right to have this evidence considered by 
the RO as an initial matter, the case must be returned to the 
RO for consideration of this additional evidence.  

With respect to the veteran's claim for service connection 
for a skin disorder, the Board observes that the veteran was 
afforded a VA examination in November 2005 which included a 
review of evidence contained in the veteran's claims file, 
including service medical records which noted treatment for 
skin symptomatology on more than one occasion with various 
diagnoses reported.  However, the examiner did not offer an 
opinion as to whether the folliculitis diagnosed following 
the examination was in any way related to the symptomatology 
manifested during service, including the diagnosis of milia, 
which was described as keratin plugs in the hair follicles.  
As such, the Board believes that the veteran's claims file 
should be referred to the examiner who performed the November 
2005 examination, if available, for further review and 
comment.  

As for the veteran's claim for service connection for PTSD, 
the record reflects that the veteran has been diagnosed as 
having PTSD, including following a July 2003 VA examination.  
However, that examination concluded with a diagnosis of PTSD 
based on what the examiner reports were "self-reports," of 
several incidents the veteran reports he was involved in 
while in Vietnam, incidents which the RO has discounted based 
on the information received from USASCRUR.  However, the 
evidence submitted by the veteran in December 2007, 
specifically a copy of a letter the veteran wrote home while 
in Vietnam, describes two incidents which occurred while the 
veteran was in Vietnam, including an attack on a fuel supply 
depot approximately a quarter mile from the beach where the 
veteran worked and another involving a diversionary tactic on 
a fuel tanker about 200 yards from his compound.  The veteran 
described those incidents in the letter as resulting in "kind 
of a frightening night altogether."  These incidents do not 
appear to be inconsistent with those reported by USASCRUR as 
having occurred, but it is unclear whether those incidents 
would be sufficient to support a diagnosis of PTSD.  However, 
that is a medical question that the Board believes must be 
left to the examiner who performed the July 2003 VA 
examination for further comment and an opinion.  The 
sufficiency of a stressor is a medical determination.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Lastly, the veteran has submitted a statement from a service 
comrade who has reported that he was a member of the 
veteran's unit, the 159th Transportation Battalion, and 
offered corroboration for the veteran's reported incidents.  
However, there is no information in the claims file which 
verifies that this individual was a member of the veteran's 
unit when he was in Vietnam, beyond the statements from the 
veteran and the individual that he was in that unit and was a 
close friend of the veteran.  The Board observes that a copy 
of an August 2004 e-mail from that individual contained in 
the claims file appears to reflect that the individual has a 
claims file with the VA, was in the United States Army from 
February 1966 to February 1968 and that the claims file could 
possibly be in Massachusetts.  Given the importance and 
significance of this individual's statement to the 
adjudication of the veteran's claim, the Board believes that 
the RO should contact the RO that is in possession of this 
individual's claims file or take other appropriate action in 
order to verify his unit of assignment while in Vietnam and 
the dates of the assignment to that unit.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
this case is REMANDED for the following actions:  

1.  The RO/AMC should provide notice to 
the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) in connection 
with the veteran's claims for service 
connection.  The RO/AMC should also 
provide notice consistent with the 
Court's guidance in Kent v. Nicholson, 20 
Vet. App. 1 (2006) in connection with the 
claim to reopen the previously denied 
claim for service connection for right 
ear hearing loss.  

2.  The veteran's claims file should be 
referred to the examiner who performed 
the November 2005 VA skin examination for 
further review and comment.  (If that 
examiner is unavailable, the veteran's 
claims file should be referred to another 
appropriate examiner for review and 
comment.)  The examiner is requested to 
once again review all pertinent records 
associated with the claims file, and 
following this review offer comments and 
an opinion as to whether any skin 
disorder diagnosed following service is 
in any way causally or etiologically 
related to the symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of all facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  The veteran's claims file should be 
referred to the examiner who performed 
the July 2003 VA PTSD examination for 
further review.  (If that examiner is 
unavailable, the veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.)  The 
examiner is requested to review the 
response from USASCRUR dated in September 
2004 that refers to attacks at Qui Nhon, 
as well as the copy of the letter the 
veteran wrote from Vietnam to his 
parents, postmarked in May 1967, 
particularly the incidents described by 
the veteran on page 2 of that letter 
which he described as producing "a 
frightening night."  The examiner is 
requested to offer comments and an 
opinion as to whether those incidents are 
sufficient to support a diagnosis of 
PTSD.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  The RO/AMC should attempt to verify 
whether the individual who reports he 
served in Vietnam with the veteran was 
assigned to that unit and the dates of 
that assignment.  The RO's attention is 
directed to a post-it note contained on a 
copy of an e-mail from that individual 
dated in August 2004 which appears to 
contain a claims file number, dates of 
service and possible location of the 
individual's claims file.  The RO should 
prepare a Memorandum for the file of the 
attempts to verify this information and 
the information obtained.  

5.  The RO should review the veteran's 
claims based on all of the evidence of 
record, including the evidence associated 
with the claims file subsequent to the 
May 2007 Supplemental Statement of the 
Case.  If any benefits remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	
	                     
______________________________________________
	MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


